[a101executiveagreement001.jpg]
EXECUTIVE AGREEMENT This Executive Agreement (“Agreement”) dated as of [Date] is
by and between PTC Inc., a Massachusetts corporation (the “Company”), and
[Executive] (the “Executive”). WHEREAS, the Executive is the Executive Vice
President, [Title]; and WHEREAS, the Company wishes to make the following
arrangements with the Executive concerning certain payments and benefits to be
provided to the Executive if the Executive’s employment with the Company is
terminated without Cause or if certain other events specified herein occur; NOW,
THEREFORE, the Company and the Executive hereby agree as follows: 1.
Definitions. For the purposes of this Agreement: (a) “Board” means the Company’s
board of directors. (b) “Code” means the U.S. Internal Revenue Code of 1986, as
amended. (c) “Cause” means (i) the Executive’s willful and continued failure to
substantially perform the Executive’s duties to the Company (other than any such
failure resulting from the Employee’s incapacity due to physical or mental
illness), provided that the Company has delivered a written demand for
performance to the Executive specifically identifying the manner in which the
Company believes that the Executive has not substantially performed the
Executive’s duties and the Executive does not cure such failure within thirty
(30) days after such demand; (ii) willful conduct by the Executive which is
demonstrably and materially injurious to the Company; (iii) the Executive’s
conviction of, or pleading of guilty or nolo contendere to, a felony; (iv) the
Executive’s entry in the Executive’s personal capacity into a consent decree
relating to the business of the Company with any government body; or (v) the
Executive’s willful violation of any material provision of the Executive’s Non-
Disclosure, Non-Competition and Invention Agreement with the Company; provided
that, if such violation can be cured, the Executive has not, within thirty (30)
days after written demand by the Company, cured such violation. For purposes of
this definition, no act or failure to act on the Executive’s part shall be
deemed “willful” unless done or omitted to be done by the Executive not in good
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company. (d) “Change in Control” means the
occurrence of any of the following events: (i) any “person,” as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportion as their ownership of stock in the Company)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities (other than as a result of acquisitions of such
securities from the Company);



--------------------------------------------------------------------------------



 
[a101executiveagreement002.jpg]
(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company) shall
be, for purposes of this Agreement, considered to be a member of the Incumbent
Board; (iii) the consummation of a merger, share exchange or consolidation of
the Company or any subsidiary of the Company with any other entity (each a
“Business Combination”), other than (A) a Business Combination that would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) beneficial ownership, directly or
indirectly, of a majority of the combined voting power of the Company or the
surviving entity (including any person that, as a result of such transaction,
owns all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) outstanding immediately after such Business
Combination or (B) a merger, share exchange or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as defined above) is or becomes the beneficial owner of fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities; or (iv) the stockholders of the Company approve (A) a plan of
complete liquidation of the Company; or (B) an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
but excluding a sale or spin-off of a product line, business unit or line of
business of the Company if the remaining business is significant as determined
by the Company’s board of directors in its sole discretion. (e) “Change in
Control Termination” means any of the following terminations of the Executive’s
employment: (i) termination of the Executive’s employment by the Company during
the period from the date of a Change in Control through the second anniversary
thereof, other than for Cause or as a result of the Executive’s Disability; (ii)
resignation by the Executive for Good Reason during the period from the date of
a Change in Control through the second anniversary thereof; or (iii) termination
of the Executive’s employment by the Company within one hundred eighty (180)
days prior to a Change in Control, other than for Cause or as a result of the
Executive’s Disability, if it is reasonably demonstrated by the Executive that
such termination of employment (A) was at the request of a third party that has
taken steps reasonably calculated to effect the Change in Control or (B) was
otherwise related to or in anticipation of the Change in Control. A Change in
Control Termination under this Section 1(e)(iii) shall be deemed to have
occurred when the Change in Control occurs. (f) “Disability” means such physical
or mental incapacity as to make the Executive unable to perform the essential
functions of the Executive’s employment duties for a period of at least sixty
(60) consecutive days with or without reasonable accommodation. If any question
shall arise as to whether during any period the Executive is so disabled as to
be unable to perform the essential functions of the Executive’s employment
duties with or without reasonable accommodation, the Executive may, and at the
request of the Company shall, submit to the Company a certification in
reasonable detail by a physician selected by the Company to whom the Executive
or the Executive’s guardian has no reasonable objection as to whether the
Executive is so disabled or how long such disability is expected to continue,
and such certification shall for the purposes of this Agreement be conclusive of
the issue. The Executive shall cooperate with any reasonable request of the
physician in connection with such certification. If such question shall arise
and the Executive shall fail to submit such certification, the Company’s
determination of such issue shall be binding on the Executive. (g) “Equity
Award” means any stock option, stock appreciation right, restricted stock unit,
restricted stock or other equity award issued under any Stock Plan, but excludes
any Target Annual Incentive Bonus that may be payable in the form of equity. 2



--------------------------------------------------------------------------------



 
[a101executiveagreement003.jpg]
(h) “Good Reason” means the occurrence, without the Executive’s consent and
without Cause, of any of the following events after or in connection with a
Change in Control (provided that the Executive shall have given the Company
written notice describing such event within ninety (90) days of its initial
existence and the matter shall not have been fully remedied by the Company
within thirty (30) days after receipt of such notice): (i) any reduction of the
Executive’s annual base salary or target bonus as in effect at the date of the
Change in Control; provided that any such reduction (not exceeding fifteen
percent (15%) of either (A) such base salary or (B) the sum of such base salary
and such target bonus) that is consistent with similar actions taken with
respect to the base salaries and/or target bonuses of the other senior
executives of the Company shall not constitute Good Reason; (ii) any material
reduction in the aggregate benefits for which the Executive is eligible under
the Company’s benefit plans, including medical, dental, vision, basic life
insurance, retirement, paid time off, long- term disability and short-term
disability plans; provided that any such reduction or other action that is
consistent with similar actions taken with respect to comparable benefits of the
Company employees generally shall not constitute Good Reason; (iii) a material
diminution in the substantive responsibilities or the scope of the Executive’s
position, taking into consideration, without limitation, the dollar amount of
the budget and the number of employees for which the Executive has
responsibility (and a reduction of more than ten percent (10%) in such dollar
amount or such number from that which was applicable at the date of the Change
in Control shall be deemed a “material diminution” unless it is comparable to
similar reductions then applicable to the Company’s executive officers
generally); (iv) any breach by the Company of its material obligations under
this Agreement; (v) any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company; or (vi) any requirement
that the Executive relocate to a primary work site that would increase the
Executive’s one-way commute distance by more than fifty (50) miles from the
Executive’s then principal residence. (i) “Stock Plan” means any stock option or
equity compensation plan of the Company in effect at any time, including without
limitation the 2000 Equity Incentive Plan. (j) “Target Annual Incentive Bonus”
means an Annual Incentive Bonus (stated as a cash amount even if it may be
payable in the form of equity) payable under a Corporate Incentive Plan of the
Company for achievement of performance measure(s) at the Target Level.
“Corporate Incentive Plan” means any incentive program of the Company in effect
at the respective time to the extent it provides for compensation upon
achievement of one or more performance measures with a performance period of one
year or less and service-based vesting with a vesting term of less than fifteen
(15) months (“Annual Incentive Bonus”). “Target Level” means the level at which
100% of a Target Annual Incentive Bonus becomes payable. Any upside bonus or
other amounts that may be earned for achievement of performance measures beyond
the Target Level under the Corporate Incentive Plan and any discretionary or
other bonus are not considered part of the Target Annual Incentive Bonus. “Bonus
Equity” means any Equity Award granted to the Executive under the Corporate
Incentive Plan that may be earned upon achievement of one or more performance
measures. 2. Termination of Employment without Cause. If the Company terminates
the Executive’s employment without Cause, other than a termination constituting
a Change in Control Termination or a termination due to the Executive’s
Disability, the Executive shall be entitled to the following: 3



--------------------------------------------------------------------------------



 
[a101executiveagreement004.jpg]
(a) a lump sum payment in an amount equal to one times the highest annual base
salary in effect with respect to the Executive during the six-month period
immediately preceding the termination date, payable within forty-five (45) days
after the termination date; (b) a lump sum payment in an amount equal to one
times the Target Annual Incentive Bonus, if any, for which the Executive is
eligible for the fiscal year in which the termination date occurs, payable
within forty-five (45) days after the termination date; and (c) continued
participation in the Company’s medical, dental, vision and basic life insurance
benefit plans (the “Benefit Plans”), subject to the terms and conditions of the
respective plans and applicable law, for a period of one year following the
termination date; provided that, to the extent that any of the Benefit Plans
does not permit such continuation of the Executive’s participation following the
Executive’s termination or any such plan is terminated, the Company shall pay
the Executive an amount which is sufficient for the Executive to purchase
equivalent benefits, such amount to be paid quarterly in advance; provided
further, however, that to the extent the Executive becomes eligible to receive
medical, dental, vision and/or basic life insurance benefits under a plan
provided by another employer, the Executive’s entitlement to participate in the
corresponding Benefit Plans or to receive such corresponding alternate payments
shall cease as of the date the Executive is eligible to participate in such
other plan, and the Executive shall promptly notify the Company of the
Executive’s eligibility under such plan. 3. Change in Control. (a) Equity
Awards. Effective upon a Change in Control that occurs during the Executive’s
employment, and except as provided in any Equity Award documentation that
explicitly or implicitly excludes such Equity Award from the effects of this
Section 3, the following shall occur: (i) any performance measure(s) applicable
to any outstanding Equity Award held by the Executive shall be deemed to have
been met at the Target Level (which deemed performance will not affect any
service-based vesting schedule for such Equity Award); and (ii) each outstanding
Equity Award held by the Executive shall be deemed amended automatically to
provide that, notwithstanding any provision of any Stock Plan, such Equity Award
may not be terminated or forfeited without the Executive’s written consent
(provided that this shall not prevent termination of (A) any unvested portion
thereof that is terminated or forfeited upon termination of the Executive’s
employment as provided in the respective Stock Plan or in any agreement or
certificate executed in connection with such Equity Award, (B) a stock option
the termination of which is covered by Section 8(i) of the Company’s 2000 Equity
Incentive Plan, or (C) an Equity Award upon payment of a cash payment with a
Fair Market Value (as defined in the applicable Stock Plan) equal to the amount
that would have been received upon the exercise or payment of the Equity Award
had the Equity Award been exercised or paid upon the Change in Control). The
foregoing notwithstanding, this Section 3(a) shall not apply to any Bonus Equity
held by the Executive, which shall be treated as provided in Section 3(b)(ii).
(b) Annual Incentive Bonus. Effective upon (x) a Change in Control that occurs
during the Executive’s employment or (y) a Change in Control Termination under
Section 1(e)(iii): (i) the Executive shall be entitled to payment of a pro-rata
portion of the Target Annual Incentive Bonus, if any, for which the Executive is
eligible for the fiscal year in which the Change in Control occurs, based on the
percentage of the performance period completed through the date of the Change in
Control, for the purposes of which any performance measure(s) applicable to such
Target Annual Incentive Bonus shall be deemed to have been met at the Target
Level, which payment shall be made in one lump sum within forty-five (45) days
of the date of the Change in Control; provided, however, that this Section
3(b)(i) shall not apply if the Executive holds Bonus Equity for the applicable
fiscal year performance period and Section 3(b)(ii) shall apply instead; or (ii)
a pro-rata portion of any Bonus Equity held by the Executive, having performance
measures applicable to the fiscal year, or any portion thereof, in which the
Change in Control occurs, that could be earned at the Target Level, based on the
percentage of the applicable fiscal year or applicable portion completed through
the date of the Change in Control, shall thereupon be vested and subject to no
further restrictions, 4



--------------------------------------------------------------------------------



 
[a101executiveagreement005.jpg]
exercisable or distributable, as the case may be, and the portion not so vested
shall thereupon automatically be cancelled and forfeited to the Company. (c)
Change in Control Termination Benefits. (i) Equity Awards. Effective upon a
Change in Control Termination, the following shall occur: (A) all outstanding
Equity Awards held by the Executive (other than any Bonus Equity) shall
immediately become vested and exercisable or distributable in full; and (B) all
restrictions applicable to restricted stock issued under any Stock Plan and held
by the Executive (other than any Bonus Equity) shall immediately lapse. (ii)
Make-Up Payment. Effective upon a Change in Control Termination under Section
1(e)(iii), the Company shall pay the Executive in a lump sum the amount equal to
the sum of: (x) the excess, if any, of (A) the product of (1) the number of
additional shares of the Company’s Common Stock that were subject to Equity
Awards that would have become vested and exercisable and/or as to which the
restrictions would have lapsed, in each case solely as a result of Section
3(c)(i), and for which the Executive would have been entitled to receive
consideration in the Change in Control (on the same basis as other holders of
Common Stock), had the Executive remained employed on the date of the Change in
Control and was deemed to have exercised all the stock options that would then
have become exercisable under Section 3(c)(i)(A) times (2) the amount per share
of the Company’s Common Stock (if any) received by the Company’s stockholders
generally pursuant to the Change in Control (the “Shareholder Price”) over (B)
the aggregate exercise price of all such additional stock options that the
Executive would then have become able to exercise upon the Change in Control as
a result of Section 3(c)(i)(A) (whereupon all such Equity Awards shall terminate
and shall no longer be exercisable); and (y) the excess, if any, of (A) the
product of (1) the number of shares of the Company’s Common Stock that the
Executive (a) held on the date of termination of the Executive’s employment or
acquired upon exercise of stock options held on such date and (b) sold before
the consummation of the Change in Control (the “Pre-Sold Shares”) times (2) the
Shareholder Price over (B) the aggregate amount received by the Executive in the
sale(s) of the Pre-Sold Shares. The Company shall pay this lump sum payment
within forty-five (45) days following the Executive’s termination date. (iii)
Salary, Annual Incentive Bonus and Benefits. Effective upon a Change in Control
Termination, the Executive shall be entitled to the following: (A) a lump sum
payment in an amount equal to one times the Executive’s base salary plus the
Executive’s Target Annual Incentive Bonus, such base salary to be the highest
annual base salary in effect with respect to the Executive during the six-month
period immediately preceding the Executive’s termination and such Target Annual
Incentive Bonus to be the highest Target Annual Incentive Bonus in effect with
respect to the Executive for (1) the fiscal year in which the Change in Control
occurs, (2) the fiscal year following the year in which the Change in Control
occurs, or (3) the fiscal year in which the Change in Control Termination
occurs, whichever is highest, payable within forty-five (45) days after the
termination date; and (B) continued participation in the Benefit Plans, subject
to the terms and conditions of the respective plans and applicable law, for a
period of one year following the termination date; provided that, to the extent
that any of the Benefit Plans does not permit such continuation of the
Executive’s participation following the Executive’s termination or any such plan
is terminated, the Company shall pay the Executive an amount which is 5



--------------------------------------------------------------------------------



 
[a101executiveagreement006.jpg]
sufficient for the Executive to purchase equivalent benefits, such amount to be
paid quarterly in advance; provided, further, however, that to the extent the
Executive becomes eligible to receive medical, dental, vision and/or basic life
insurance benefits under a plan provided by another employer, the Executive’s
entitlement to participate in the corresponding Benefit Plans or to receive such
corresponding alternate payments shall cease as of the date the Executive is
eligible to participate in such other plan, and the Executive shall promptly
notify the Company of the Executive’s eligibility under such plan. (iv) No
Duplication. Payments and benefits under this Section 3(c) shall be in lieu and
without duplication of any amounts or benefits under Section 2, and the
Executive shall be entitled to any such payments and benefits for no more than
one year even if both such sections apply. If, in the event of a Change in
Control Termination under Section 1(e)(iii), the Executive becomes entitled to
payments under this Section 3(c) after the Executive has begun to receive
payments under Section 2, the Executive shall be entitled to a make-up payment
to ensure that the Executive receives the higher amount payable hereunder, with
such make-up payment being made within forty-five (45) days following the Change
in Control Termination. (d) Deemed Amendment of Equity Awards. The Company and
the Executive hereby agree that the agreements evidencing any (i) Equity Awards
to the Executive are hereby and will be deemed amended to give effect to the
provisions of Sections 3 and 4 of this Agreement, and (ii) Bonus Equity are
hereby and will be deemed amended to give effect to the provisions of Section
3(b)(ii) of this Agreement. 4. Death or Disability. Effective upon a termination
of the Executive’s employment due to Executive’s death or by the Company due to
the Executive’s Disability, except as provided in any Equity Award documentation
that explicitly or implicitly excludes such Equity Award from the effects of
this section, all performance measures applicable to any Equity Awards held by
the Executive shall be deemed to have been met at the Target Level and all
Equity Awards held by the Executive shall immediately become vested,
unrestricted and exercisable or distributable at the Target Level; provided that
this Section 4 shall not apply to any Bonus Equity. 5. Certain Payments to
Specified Employees. Notwithstanding anything to the contrary in this Agreement,
if the Executive is a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i) at the time of the Executive’s separation from service with the
Company (in connection with a Change in Control Termination or otherwise), no
payment or benefit payable or provided to the Executive pursuant to this
Agreement that constitutes an item of deferred compensation under Code Section
409A and becomes payable by reason of the Executive’s termination of employment
with the Company will be paid or provided to the Executive prior to the earlier
of (i) the expiration of the six (6) month period following the date of the
Executive’s “separation from service” (as such term is defined by Code Section
409A and the regulations promulgated thereunder), or (ii) the date of the
Executive’s death, but only to the extent such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code Section
409A(a)(2). The payments and benefits to which the Executive would otherwise be
entitled during the first six (6) months following the Executive’s separation
from service shall be accumulated and paid or provided, as applicable, in a lump
sum, on the date that is six (6) months and one day following the Executive’s
separation from service (or if such date does not fall on a business day of the
Company, the next following business day) and any remaining payments or benefits
will be paid in accordance with the normal payment dates specified for them
herein. 6. Taxes. (a) Withholding. All payments to be made to the Executive
under this Agreement will be subject to any required withholding of federal,
state and local income and employment taxes. In addition, the Company may
withhold from any payments hereunder any amounts attributable to withholding
taxes applicable to the vesting of or lapse of restrictions on restricted stock
or restricted stock units held by the Executive or the exercise of any
nonqualified stock options held by the Executive, including, in its discretion
withholding from any shares deliverable to the Executive such number of shares
as the Company determines is necessary to satisfy such tax obligations, valued
at their fair market value (determined pursuant to the respective Company equity
compensation plan) as of the date of such vesting or lapse of restrictions. 6



--------------------------------------------------------------------------------



 
[a101executiveagreement007.jpg]
(b) Limitations on Payments. (i) If it is determined that any payment, benefit
or distribution provided for in this Agreement or otherwise (for the purposes of
this Section 6(b), each, a “Payment” and collectively, the “Payments”) from the
Company to or for the benefit of the Executive (x) constitutes a “parachute
payment” within the meaning of Section 280G of the Code and (y) but for this
subsection (b), would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), such Payments shall be either: (A) delivered in
full, or (B) delivered to such lesser extent that would result in no portion of
the Payments being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by the Executive on an
after-tax basis, of the greatest amount of Payments, notwithstanding that all or
some portion of the Payments may be taxable under Section 4999 of the Code.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 6(b)(i) shall be made in writing in good faith by an
independent accounting firm selected by the Company, whose determinations shall
be binding upon the Company and the Executive (the “Accountants”), in good faith
consultation with the Executive. (ii) In the event a reduction in the Payments
is required hereunder, the Company shall promptly give the Executive notice to
that effect and the Executive may then determine, in the Executive’s sole
discretion, which and how much of the Payments shall be eliminated or reduced
(as long as, after such election, none of the Payments are subject to the Excise
Tax), and shall advise the Company in writing of the Executive’s election within
ten (10) days of the Executive’s receipt of the Company’s notice. If no such
election is made by the Executive within such period, the Company may determine
which and how much of the Payments shall be eliminated or reduced (as long as,
after such determination, none of the Payments are subject to the Excise Tax)
and shall notify the Executive promptly of such determination. (iii) For
purposes of making the determinations and calculations required by this Section
6(b), the Accountants: (A) shall take into account the value of any reasonable
compensation for services to be rendered by the Executive before or after the
Change in Control within the meaning of Section 280G(b)(2) of the Code and the
regulations thereunder, including without limitation, the Executive’s agreeing
to refrain from performing services pursuant to a covenant not to compete or
similar covenant, whether set forth in this Agreement or otherwise (a
“Noncompete Covenant”), and the Company shall cooperate in good faith in
connection with any such valuations and reasonable compensation positions.
Without limiting the generality of the foregoing, for purposes of this
provision, the Company agrees to allocate as consideration for any Noncompete
Covenant the maximum amount of compensation and benefits payable under this
Agreement reasonably allocable thereto so as to avoid, to the extent possible,
subjecting any Payments to tax under Section 4999 of the Code; and (B) may make
reasonable assumptions and approximations concerning the application of taxes
and may rely on reasonable good faith interpretations concerning the application
of Sections 280G and 4999 of the Code. The Company and the Executive shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 6(b). The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 6(b). (iv) If the Payments
are reduced to avoid the Excise Tax pursuant to Section 6(b)(i) hereof and
notwithstanding such reduction, the IRS determines that the Executive is liable
for the Excise Tax as a result of the receipt of Payments from the Company, then
the Executive shall be obligated to pay to the Company (the 7



--------------------------------------------------------------------------------



 
[a101executiveagreement008.jpg]
“Repayment Obligation”) an amount of money equal to the “Repayment Amount.” The
Repayment Amount shall be the smallest such amount, if any, as shall be required
to be paid to the Company so that the Executive’s net proceeds with respect to
the Payments (after taking into account the payment of the Excise Tax imposed on
such benefits) shall be maximized. Notwithstanding the foregoing, the Repayment
Amount shall be zero if a Repayment Amount of more than zero would not eliminate
the Excise Tax in accordance with the principles of Section 6(b)(i). If the
Excise Tax is not eliminated through the performance of the Repayment
Obligation, the Executive shall pay the Excise Tax. The Repayment Obligation
shall be discharged within 30 days of either (A) the Executive’s entering into a
binding agreement with the IRS as to the amount of Excise Tax liability, or (B)
a final determination by the IRS or a court decision requiring the Executive to
pay the Excise Tax from which no appeal is available or is timely taken. 7.
Term. Unless the Executive’s employment is earlier terminated, this Agreement
shall continue in effect until 11:59 p.m. on September 30, 2020 and shall
automatically renew thereafter on an annual basis for additional twelve- month
terms unless either party provides written notice to the other party of
non-renewal at least ninety (90) days prior to the expiration of the then
current term. If a Change in Control occurs while this Agreement is in effect,
the term of this Agreement shall automatically be extended to the second
anniversary of the Change in Control. Upon the termination of this Agreement,
the respective rights and obligations of the parties shall survive to the extent
necessary to carry out the intentions of the parties as embodied herein. 8.
Successors and Assigns. (a) This Agreement is personal to the Executive and is
not assignable by the Executive, other than by will or the laws of descent and
distribution, without the prior written consent of the Company. (b) This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns. (c) The Company will require any successor or acquirer
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to or acquirer of its business and/or assets
that assumes and agrees to perform this Agreement. 9. No Duty to Mitigate. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, except as contemplated by Sections
2(b) and 3(c)(iii)(B)hereof, any benefits payable to the Executive hereunder
shall not be subject to reduction for any compensation received from other
employment. 10. Conditions to Payment of Severance. Notwithstanding any other
provision of this Agreement, the Executive’s entitlement to receive any of the
payments and other benefits contemplated by Sections 2, 3 or 4 (with respect to
Disability) hereof shall be contingent upon: (a) execution by the Executive
within forty-five (45) days of the termination of a general release in
substantially the form of Appendix A hereto (such applicable form depending on
my age at the time of termination, the “Release”), which has not subsequently
been revoked, and the Executive hereby acknowledges and agrees that the
Company’s entering into this Agreement and agreement to make such payments are
and shall be good and sufficient consideration for such Release; and 8



--------------------------------------------------------------------------------



 
[a101executiveagreement009.jpg]
(b) the Executive’s continued compliance with the material terms of this
Agreement, as applicable, and those of the Executive’s Non-Disclosure,
Non-Competition and Invention Agreement with the Company. 11. Miscellaneous. (a)
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts, except any such laws that
would render such choice of law ineffective. (b) Compliance with Section 409A.
This Agreement is intended, to the extent applicable, to constitute good faith
compliance with the requirements of Section 409A of the Code. The Company and
the Executive agree that they shall cooperate in good faith to amend any
provision hereof to the extent required to maintain compliance with the
provisions of Section 409A of the Code as they may be modified hereafter
(including by subsequent regulations or other guidance of the Internal Revenue
Service). (c) Amendment. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives. (d) Partial Invalidity. If any provision
in this Agreement is held by a court of competent jurisdiction to be invalid,
void, or unenforceable, the remaining provisions will nevertheless continue in
full force without being impaired or invalidated in any way. (e) Entire
Agreement; Effect of Current Agreement. This Agreement constitutes the entire
understanding and agreement between the parties hereto regarding the
compensation and benefits payable to the Executive in the respective
circumstances described herein, superseding all prior understandings and
agreements, whether oral or written. (f) Expenses. The Company agrees to pay as
incurred and within twenty (20) days after submission of supporting
documentation, to the full extent permitted by law, all legal fees and expenses
the Executive may reasonably incur as a result of any contest by the Company,
the Executive or others of the validity or enforceability of, or liability
under, any provision of this Agreement (including as a result of any contest by
the Executive about the amount of any payment pursuant to this Agreement) with
respect to which the Executive is successful on the merits, plus, in each case,
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code. The Company’s payment of any eligible
expenses must be made no later than December 31 of the year after the year in
which the expense was incurred. (g) Notices. All notices and other
communications hereunder shall be in writing and shall be delivered by hand
delivery, by a reputable overnight courier service, or by registered or
certified mail, return receipt requested, postage prepaid. Notice to the
Executive shall be addressed to the Executive at the Executive’s last address
contained in the records of the Company, and notice to the Company shall be
addressed to: PTC Inc. 121 Seaport Boulevard Boston, MA 02210 Attention: General
Counsel Notice shall be addressed to such other address as either party shall
have furnished to the other in writing in accordance herewith. Any notice or
communication shall be deemed to be delivered upon the date of hand delivery,
one day following delivery to an overnight courier service, or three days
following mailing by registered or certified mail. 9



--------------------------------------------------------------------------------



 
[a101executiveagreement010.jpg]
EXECUTED as of the date first written above. PTC INC. [EXECUTIVE NAME] By:
[Name] [Title] 10



--------------------------------------------------------------------------------



 